Citation Nr: 1222615	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disorder, described as chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to November 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Board in June 2011 denied the Veteran's appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court granted the Parties' Joint Motion for Remand; vacated the Board's decision; and remanded the appeal to the Board for additional action. 

This appeal is REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part. 


REMAND

In November 2011, the Court granted the Parties' Joint Motion for Remand and remanded the issue of an increased evaluation for the Veteran's right knee disorder to the Board for additional action as directed by the Joint Motion. The Joint Motion directs the Board to provide an adequate statement of reasons or bases. "for its rejection of any material evidence favorable to the claimant."  It notes that the Veteran had testified that his knee was constantly giving out and causing him to stumble at times.  He also stated that the instability resulted in chronic pain.  

As found by the Joint Motion, the record is insufficient to make a determination as to whether the Veteran has instability of his right knee or not.  Therefore, the Board finds that a VA medical examination with opinion is necessary to determine the extent of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide information as to all treatment of his right knee disorder after January 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran's right knee disorder, not already of record, for incorporation into the claims files.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  Associate with the claims folders all VA medical records pertaining to the treatment of the Veteran's right knee disorder from the VA Medical Center in St. Louis Missouri and any associated outpatient clinics, dated from December 2010 to the present.

3.  Schedule the Veteran for a VA joints examination to determine the current nature and etiology of his right knee disorder.  The claims file must be made available to the examiner in conjunction with the examination.  The report of examination should include a detailed account of all manifestations of the service-connected right knee disability, including all associated evidence of disability including subluxation and instability and if so whether it is slight, moderate or severe.  

To the extent that there is any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), this should be expressed, if possible, in terms of the additional range of motion loss.  The examiner should also identify the point at which pain begins.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Determinations on whether the Veteran exhibits subluxation and instability with use of his right knee should be noted and described in detail.  

A clear rationale for all opinions offered must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the discussion, the examiner should address the findings of instability of the right knee in the November 2008 VA examination. 

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.   After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



